                                    Case 3:16-cv-00268-LRH-WGC Document 147
                                                                        146 Filed 03/31/21
                                                                                  03/29/21 Page 1 of 3
                                                                                                     4



                                1    Laura K. Granier (Nevada Bar No. 7357)
                                     Erica K. Nannini (Nevada Bar No. 13922)
                                2    HOLLAND & HART LLP
                                     5441 Kietzke Lane, Suite 200
                                3    Reno, NV 89511-2094
                                     Phone: 775.327.3000
                                4    Fax: 775.786.6179
                                     lkgranier@hollandhart.com
                                5    eknannini@hollandhart.com
                                6    Attorneys for Carlin Resources, LLC
                                7                               UNITED STATES DISTRICT COURT

                                8                                      DISTRICT OF NEVADA

                                9 BATTLE MOUNTAIN BAND of the TE-
                                  MOAK TRIBE OF WESTERN
                               10 SHOSHONE INDIANS,

                               11                         Plaintiff,
                               12 v.
                                                                                        Case No.: 3:16-cv-0268 LRH-WGC
5441 KIETZKE LANE, SUITE 200




                               13 U.S. BUREAU OF LAND MANAGEMENT,
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                                  and JILL SILVEY, in her official capacity as           DEFENDANTS’ JOINT MOTION FOR
                               14 Bureau of Land Management Elko District                     EXTENSION OF TIME
                                  Manager,                                                     (SIXTH REQUEST)
                               15
                                                      Defendant.                               AND ORDER THEREON
                               16
                                  and
                               17
                                  CARLIN RESOURCES, LLC,
                               18
                                                      Defendant-Intervenor
                               19                           and Crossclaimant.

                               20
                                            On January 20, 2021, counsel for Defendant-Intervenor/Cross-Claimant Carlin/Hecla
                               21
                                     (Hecla) and Federal Defendants filed a their fifth Joint Motion for Extension of Time extending
                               22
                                     deadlines for lodging of the administrative record and for summary judgment briefing in this
                               23
                                     case brought pursuant to the Administrative Procedure Act, 5 U.S.C. § 706 et seq. This Joint
                               24
                                     Motion for Extension of Time was granted by the Court on January 22, 2021 (ECF No. 145).
                               25
                                            Under the Court’s January 22, 2021 Hecla’s Opposition to Cross-Motion for Summary
                               26
                                     Judgment and Reply in Support of Motion for Summary Judgement are due April 5, 2021; and
                               27

                               28

                                                                                    1
                                    Case 3:16-cv-00268-LRH-WGC Document 147
                                                                        146 Filed 03/31/21
                                                                                  03/29/21 Page 2 of 3
                                                                                                     4



                                1    Federal Defendants’ Reply in Support of Cross-Motion for Summary Judgment is due April 26,
                                2    2021.
                                3            The Federal Defendants and Hecla have recently re-engaged in settlement discussions
                                4    and believe they may have a proposed settlement to submit for approval, subject to final client
                                5    approval. To allow the parties to focus on the potential settlement resolution, Hecla and Federal
                                6    Defendants hereby jointly move to extend the deadlines as indicated below. All such briefing
                                7    will be limited to Hecla’s cross claims given that the joint status report and scheduling orders
                                8    submitted have only involved Hecla and the Federal Defendants.
                                9            The following deadlines would apply:
                               10    1.      Hecla to file Opposition to Cross-Motion for Summary Judgment and Reply in Support
                               11            of Motion for Summary Judgment: June 19, 2021.
                               12    2.      Federal Defendants to file Reply in Support of Cross-Motion for Summary Judgment:
5441 KIETZKE LANE, SUITE 200




                               13            July 10, 2021.
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14            DATED this 29th day of March, 2021.
                               15
                                                                                By: /s/ Laura K. Granier
                               16                                                   Laura K. Granier (Nevada Bar No. 7357)
                                                                                    Erica K. Nannini (Nevada Bar No. 13922)
                               17                                                   Holland & Hart LLP
                                                                                    5441 Kietzke Lane, Suite 200
                               18                                                   Reno, NV 89511-2094
                                                                                    Tel: 775-327-3000
                               19                                                   lkgranier@hollandhart.com
                                                                                    eknannini@hollandhart.com
                               20
                                                                                      Attorneys for Carlin Resources, LLC
                               21
                                                                                      PAUL E. SALAMANCA
                               22                                                     Deputy Assistant Attorney General Deputy
                                                                                      Assistant Attorney General
                               23                                                     Environment and Natural Resources Division
                                                                                      United States Department of Justice
                               24

                               25

                               26
                                               SEE PAGE 3 FOR ORDER
                               27

                               28

                                                                                      2
                                    Case 3:16-cv-00268-LRH-WGC Document 147
                                                                        146 Filed 03/31/21
                                                                                  03/29/21 Page 3 of 3
                                                                                                     4



                                1
                                                                            /s/ Peter K. Dykema
                                2                                           Peter Kryn Dykema (DC Bar 419349)
                                                                            Natural Resources Section
                                3                                           4 Constitution Square
                                                                            150 M Street, N.E.
                                4                                           Washington, D.C. 20002
                                                                            Peter.dykema@usdoj.gov
                                5
                                                                            Attorney for Federal Defendants
                                6

                                7

                                8    ORDER
                                9    IT IS SO ORDERED
                               10    DATED this _____
                                                31st day of March, 2021
                               11
                                                                          ________________________________________
                               12                                         LARRY R. HICKS
                                                                          UNITED STATES DISTRICT JUDGE
5441 KIETZKE LANE, SUITE 200




                               13
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14

                               15

                               16

                               17

                               18
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                            3
